DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 7/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1, 3-5, 7-9, 11-12, 15, 21, 23-25, 27-31, 33, and 41-47 are currently pending in this application. Claims 1, 3-5, 7-9, 11-12, 15, 21, 23-25, 27-31, 33, and 44-47 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 41-43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/132288 vA1 to Soffiatti et al. (Soffiatti).
Regarding at least claim 41
Soffiatti teaches biocompatible and implantable plastic material for the obtainment of a device that can be implanted in the human body or a spacer device in order to treat a bone or a joint location, wherein the material can be molded and comprises at least one pharmaceutical or medical substance (abstract). Soffiatti meets the limitations of a method of eluting an antibiotic or pharmaceutical or radiation emitting substance from a material to an affected area (the pharmaceutical or medical substance of Soffiatti is eluted from the plastic material to treat a bone or joint location), the method comprising: adding a bio-active substance and/or an antibiotic to an elastomeric polymer (the pharmaceutical or medical substance is comprised within a plastic material, such as a silicone elastomer as disclosed on page 5, lines 6-10 and page 6, lines 18-24 discloses that the pharmaceutical or medical substance is an antibiotic or bio-active substance) ; and applying the elastomeric polymer to the affected area (page 6, line 30 through page 7, lines 1-4 disclose that the device functions to treat the bone location infection with the substance, such as at least one antibiotic, to be eluted in the treatment area).  
Regarding at least claim 42
Soffiatti teaches the method of claim 41. Soffiatti also teaches wherein adding the bio-active substance and/or the antibiotic is performed while the elastomeric polymer in in a liquid state (page 8, lines 18-30 through page 9, line 1 discloses adding the pharmaceutical or medical substance to the plastic material using an apparatus that blends the two within a containing body which melts or softens the material while also preventing degradation of the substance – the melted/softened material is interpreted as a liquid state of the material).  
Regarding at least claim 43
Soffiatti teaches the method of claim 41. Soffiatti also teaches wherein the step of applying the elastomeric polymer to the affected area is performed with the elastomeric polymer in a liquid state (page 9, lines 23-27 of Soffiatti teaches that the composite devices can be of the traditional type such as antibiotic-filled bone cement, which is applied to the body in a liquid state). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774